Exhibit 99.1 ANNUAL INFORMATION FORM YEAR ENDED DECEMBER 31, 2009 March 16, 2010 TABLE OF CONTENTS Page GLOSSARY OF TERMS 1 ABBREVIATIONS 2 CONVERSION 3 NON-GAAP MEASURES 5 ADVANTAGE OIL & GAS LTD. 6 GENERAL DEVELOPMENT OF THE BUSINESS 6 DESCRIPTION OF OUR BUSINESS AND OPERATIONS 9 STATEMENT OF RESERVES DATA AND OTHER OIL AND GAS INFORMATION 10 DIRECTORS AND OFFICERS 30 DIVIDEND POLICY 33 DESCRIPTION OF THE CORPORATION'S SECURITIES 33 PRICE RANGE AND TRADING VOLUME OF SECURITIES 34 ESCROWED SECURITIES 38 LEGAL PROCEEDINGS 38 REGULATORY ACTIONS 38 INTEREST OF MANAGEMENT AND OTHERS IN MATERIAL TRANSACTIONS 38 MATERIAL CONTRACTS 38 INTEREST OF EXPERTS 38 AUDITORS, TRANSFER AGENT AND REGISTRAR 39 AUDIT COMMITTEE INFORMATION 39 AUDIT COMMITTEE CHARTER 40 AUDIT SERVICE FEES 45 INDUSTRY CONDITIONS 45 RISK FACTORS 53 DISCLOSURE PURSUANT TO THE REQUIREMENTS OF THE NEW YORK STOCK EXCHANGE 61 ADDITIONAL INFORMATION 61 SCHEDULES "A" - REPORT OF MANAGEMENT AND DIRECTORS ON RESERVES DATA AND OTHER INFORMATION "B" - REPORT ON RESERVES DATA BY INDEPENDENT QUALIFIED RESERVES EVALUATOR OR AUDITOR GLOSSARY OF TERMS "5.00% Debentures" means 5.00% convertible unsecured subordinated debentures of the Corporation due January 30, 2015; "6.50% Debentures" means 6.50% convertible unsecured subordinated debentures of the Corporation due June 30, 2010; "7.75% Debentures" means 7.75% convertible unsecured subordinated debentures of the Corporation due December1, 2011; "8.00% Debentures" means 8.00% convertible unsecured subordinated debentures of the Corporation due December31, 2011; "ABCA" means the Business Corporations Act (Alberta), together with any or all regulations promulgated thereunder, as amended from time to time; "AOG" or "Advantage" or the "Corporation" means Advantage Oil & Gas Ltd., a corporation amalgamation under the ABCA.All references to "AOG" or "Advantage" or the "Corporation", unless the context otherwise requires, are references to Advantage Oil & Gas Ltd. and its predecessors; "AOG Board of Directors" or "Board of Directors" means the board of directors of AOG; "Common Shares" means the common shares of AOG; "Debentures" means, collectively, the 5.00% Debentures, 6.50% Debentures, 7.75% Debentures and 8.00% Debentures; "NI 51-101" means National Instrument 51-101 Standards Of Disclosure For Oil and Gas Activities; "NYSE" means the New York Stock Exchange; "Oil and Natural Gas Properties" or "Properties" means the working, royalty or other interests of AOG in any petroleum and natural gas rights, tangibles and miscellaneous interests, including properties which may be acquired by AOG from time to time; "SET" means SET Resources Inc.; "Shareholders" means the holders from time to time of one or more Common Shares, as shown on the register of such holders maintained by the Corporation or by the transfer agent of the Common Shares, on behalf of the Corporation; "Sound" means Sound Resources Trust; "Sound Arrangement" means the plan of arrangement involving the Trust, AOG, Sound and SET, various subsidiaries of the Trust, AOG, Sound and SET, holders of trust units of Sound and holders of exchangeable shares of SET, completed on September5, 2007; "Trust"means Advantage Energy Income Fund, a trust established under the laws of the Province of Alberta and dissolved effective July 9, 2009 pursuant to the Trust Conversion; "Trust Conversion" means the plan of arrangement pursuant to Section 193 of the ABCA, which closed on July 9, 2009 and pursuant to which, among other things, the Trust was dissolved and the Corporation became the resulting entity; "Trust Debentures" means, collectively, the 6.50% Debentures, the 7.75% Debentures and the 8.00% Debentures; "Trust Indenture" means the trust indenture between Computershare Trust Company of Canada and AOG made effective as of April17, 2001, supplemented as of May22, 2002 and amended and restated as of June25, 2002, May28, 2002, May26, 2004, April27, 2005, December 13, 2005, June 23, 2006 and December 31, 2007, as supplemented on July 9, 2009, pursuant to which the Trust was formed; "Trust Unit" or "Unit" means a unit of the Trust, each unit representing an equal undivided beneficial interest therein; "Trustee" means Computershare Trust Company of Canada as trustee under the Trust Indenture; "TSX" means the Toronto Stock Exchange; "Unitholders" means the holders from time to time of one or more Trust Units, as shown on the register of such holders maintained by the Trust or by the Trustee, as transfer agent of the Trust Units, on behalf of the Trust; and "U.S." means the United States of America. Words importing the singular number only include the plural, and vice versa, and words importing any gender include all genders.All dollar amounts set forth in this annual information form are in Canadian dollars, except where otherwise indicated. ABBREVIATIONS Oil and Natural Gas Liquids Natural Gas bbls barrels Mcf thousand cubic feet Mbbls thousand barrels MMcf million cubic feet MMbbls million barrels bcf billion cubic feet NGLs natural gas liquids Mcf/d thousand cubic feet per day stb stock tank barrels of oil MMcf/d million cubic feet per day Mstb thousand stock tank barrels of oil m3 cubic metres MMboe million barrels of oil equivalent MMbtu million British Thermal Units boe/d barrels of oil equivalent per day GJ Gigajoule bbls/d barrels of oil per day Other BOE or boe means barrel of oil equivalent, using the conversion factor of 6 Mcf of natural gas being equivalent to one bbl of oil.A boe conversion ratio of six thousand cubic feet of natural gas to one barrel of oil equivalent (6 Mcf: 1 Bbl) is based on an energy equivalency conversion method primarily applicable at the burner tip and does not represent a value equivalency at the wellhead. WTI means West Texas Intermediate. °API means the measure of the density or gravity of liquid petroleum products derived from a specific gravity. psi means pounds per square inch. Certain other terms used herein but not defined herein are defined in NI51-101 and, unless the context otherwise requires, shall have the same meanings herein as in NI51-101. 2 CONVERSION The following table sets forth certain conversions between Standard Imperial Units and the International System of Units (or metric units). To Convert From To Multiply By Mcf cubic metres cubic metres cubic feet bbls cubic metres cubic metres bbls feet metres metres feet miles kilometres kilometres miles acres hectares hectares acres gigajoules MMbtu The term "boe" or barrels of oil equivalent may be misleading, particularly if used in isolation.A boe conversion ratio of six thousand cubic feet of natural gas to one barrel of oil equivalent (6 Mcf: 1 Bbl) is based on an energy equivalency conversion method primarily applicable at the burner tip and does not represent a value equivalency at the wellhead. 3 YOU SHOULD NOT RELY ON FORWARD-LOOKING STATEMENTS BECAUSE THEY ARE INHERENTLY UNCERTAIN Certain statements contained in this annual information form constitute forward-looking statements.These statements relate to future events or our future performance.All statements other than statements of historical fact may be forward-looking statements.Forward-looking statements are often, but not always, identified by the use of words such as "seek", "anticipate", "plan", "continue", "estimate", "expect", "may", "will", "project", "predict", "potential", "targeting", "intend", "could", "might", "should", "believe" and similar expressions.These statements involve known and unknown risks, uncertainties and other factors that may cause actual results or events to differ materially from those anticipated in such forward-looking statements.We believe the expectations reflected in those forward-looking statements are reasonable but no assurance can be given that these expectations will prove to be correct and such forward-looking statements included in, or incorporated by reference into, this annual information form should not be unduly relied upon.These statements speak only as of the date of this annual information form. In particular, this annual information form contains forward-looking statements pertaining to the following: • the performance characteristics of our assets; • oil and natural gas production levels; • the size of the oil and natural gas reserves; • projections of market prices and costs and the related sensitivities of distributions; • supply and demand for oil and natural gas; • expectations regarding the ability to raise capital and to continually add to reserves through acquisitions and development; • drilling plans; • tax horizons; • estimated timing of capital expenditures; • timing of development of undeveloped reserves; • treatment under governmental regulatory regimes and tax laws; and • capital expenditures programs. The actual results could differ materially from those anticipated in these forward-looking statements as a result of the risk factors set forth below and elsewhere in this annual information form: • volatility in market prices for oil and natural gas; • liabilities inherent in oil and natural gas operations; • uncertainties associated with estimating oil and natural gas reserves; • competition for, among other things, capital, acquisitions of reserves, undeveloped lands and skilled personnel; • incorrect assessments of the value of acquisitions; • fluctuation in foreign exchange or interest rates; • stock market volatility and market valuations; • changes in income tax laws or changes in tax laws and incentive programs relating to the oil and gas industry and income trusts; • geological, technical, drilling and processing problems and other difficulties in producing petroleum reserves; and • the other factors discussed under "Risk Factors". Statements relating to "reserves" or "resources" are deemed to be forward-looking statements, as they involve the implied assessment, based on certain estimates and assumptions, that the resources and reserves described can be profitably produced in the future.Readers are cautioned that the foregoing lists of factors are not exhaustive.The forward looking statements contained in this annual information form are expressly qualified by this cautionary statement. 4 Although the forward-looking statements contained in this annual information form are based upon assumptions which AOG believe to be reasonable, AOG cannot assure Shareholders that actual results will be consistent with these forward-looking statements.With respect to forward-looking statements contained in this annual information form, AOG has made assumptions regarding: current commodity prices and royalty regimes; availability of skilled labour; timing and amount of capital expenditures; future exchange rates; the price of oil and natural gas; the impact of increasing competition; conditions in general economic and financial markets; availability of drilling and related equipment; effects of regulation by governmental agencies; royalty rates and future operating costs. AOG has included the above summary of assumptions and risks related to forward-looking information provided in this annual information form in order to provide Shareholders with a more complete perspective on the Corporation's current and future operations and such information may not be appropriate for other purposes. The Corporation's actual results, performance or achievement could differ materially from those expressed in, or implied by, these forward-looking statements and, accordingly, no assurance can be given that any of the events anticipated by the forward-looking statements will transpire or occur, or if any of them do so, what benefits AOG will derive therefrom. These forward-looking statements are made as of the date of this annual information form and AOG disclaims any intent or obligation to update publicly any forward-looking statements, whether as a result of new information, future events or results or otherwise, other than as required by applicable securities laws. NON-GAAP MEASURES The Corporation discloses several financial measures in this Annual Information Form that do not have any standardized meaning prescribed under Generally Accepted Accounting Principles in Canada ("GAAP"). These financial measures include funds from operations and cash netbacks.
